     Case 4:19-cv-00156-MW-MJF Document 232 Filed 01/13/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

RONDELL MCPHERSON,

             Plaintiff,

v.                                           CASE NO.: 4:19cv156-MW/MJF

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

           Defendant.
_______________________________/

                           ORDER FOR DISMISSAL

      Plaintiff has filed a notice of settlement, ECF No. 231, indicating that his

claims against Defendant Centurion of Florida LLC have been settled. Plaintiff has

already settled his claims against Defendants Florida Department of Corrections, see

ECF No. 211, and Defendant Corizon LLC, see ECF No. 219. Accordingly,

      IT IS ORDERED:

      1. The pertinent parties must comply with their settlement agreement.

      2. All claims between Plaintiff and Centurion of Florida LLC only, other

than for enforcement of the settlement agreement, are voluntarily dismissed with

prejudice under Federal Rule of Civil Procedure 41.

      3. Jurisdiction is retained to enforce the order to comply with the settlement

agreement.
     Case 4:19-cv-00156-MW-MJF Document 232 Filed 01/13/21 Page 2 of 2




      4. The Clerk must enter judgment stating, “Plaintiff and Centurion of Florida

LLC are ordered to comply with their settlement agreement. The court reserves

jurisdiction to enforce the order to comply with the settlement agreement. All claims

against Centurion of Florida LLC are voluntarily dismissed with prejudice under

Federal Rule of Civil Procedure 41.”

      5. The Clerk is directed to cancel the trial scheduled for May 24, 2021, and

all remaining pretrial deadlines.

      6. The Clerk shall close the file.

      7. A party who objects to the terms of this order or the judgment to be

entered based on this order must file a timely motion to alter or amend under

Federal Rule of Civil Procedure 59(e).

      SO ORDERED on January 13, 2021.

                                           s/Mark E. Walker
                                           Chief United States District Judge




                                             2
